Citation Nr: 0920986	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  01-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2000, 
for the payment of compensation benefits in lieu of receipt 
of military retired pay.  

2.  The calculation of compensation benefits based on a 
September 17, 1998 election of compensation benefits in lieu 
of receipt of military retired pay.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from September 1974 to 
September 1976, and from August 1977 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims file has subsequently been 
transferred to the RO in Los Angeles, California.

In the March 1999 rating decision, the RO awarded separate 10 
percent ratings for cervical and lumbar arthritis, 
respectively.  Following appellant's disagreement with the 
March 1999 rating action, the RO issued a February 2000 
rating decision that increased the evaluation for the 
lumbosacral spine disability and granted service connection 
for knee and ankle disabilities.  In an April 2000 letter, 
the RO informed the Veteran that it had assigned an effective 
date of April 1, 2000 for the receipt of compensation 
benefits based on an election filed by the Veteran on March 
31, 2000.  The Board affirmed the decision of the RO by a 
decision in February 2006, concluding that entitlement to an 
effective date prior to April 1, 2000, for the payment of 
compensation benefits in lieu of receipt of military retired 
pay was not warranted.  The Board based this conclusion on a 
finding that the Veteran had been in receipt of military 
retired pay and did not respond to notification of the March 
1999 and February 2000 rating decisions until March 31, 2000, 
when he elected to receive VA compensation rather than 
military retired pay.  

The Veteran filed a timely appeal of the Board's February 
2006 decision.  Pursuant to a Memorandum Decision in June 
2008, the United States Court of Appeals for Veterans Claims 
(Court) reversed the Board's decision, determining that it 
was clear, under the statutory and regulatory authority, that 
the appellant's election of compensation benefits in lieu of 
military retirement pay was effective September 17, 1998.  
The Court also remanded the case for the limited purpose of 
calculating the appellant's compensation benefits based on 
his September 17, 1998, election.  

In recent correspondence, the Veteran has indicated that he 
does not have a representative, that no one should have power 
of attorney representing him, and that he represents himself.  
See Written Statements dated October 6, 2008, and February 6, 
2009.  Accordingly, his VA Form 21-22 dated in September 1998 
has been revoked.  

The issue of the calculation of compensation benefits based 
on a September 17, 1998 election of compensation benefits in 
lieu of receipt of military retired pay is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a Memorandum Decision in June 2008, the Court determined 
that appellant's election of compensation benefits in lieu of 
military retirement pay was effective September 17, 1998.


CONCLUSION OF LAW

The criteria for an effective date of September 17, 1998, but 
not earlier, for the appellant's election of compensation in 
lieu of military retirement pay have been met.  38 U.S.C.A. 
§§ 5304, 5305 (West 2002 & Supp. 2008); 38 C.F.R. § 3.750(c) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a Memorandum Decision in June 2008, the Court determined 
that appellant's election of compensation benefits in lieu of 
military retirement pay was effective September 17, 1998.  
Accordingly, the Board finds that the criteria for an 
effective date of September 17, 1998, but not earlier, for 
the appellant's election of compensation in lieu of military 
retirement pay has been established, and is hereby granted.


ORDER

Entitlement to an effective date of September 17, 1998, but 
not earlier, for appellant's election of compensation in lieu 
of military retirement pay is granted.


REMAND

As was noted above, the Veteran's election of compensation 
benefits in lieu of military retirement pay was effective 
September 17, 1998.  The sole matter remaining for the 
Board's consideration is the calculation of the Veteran's 
compensation benefits over the period of September 17, 1998 
to April 1, 2000.  

More specifically, the matter for consideration is the 
amount, if any, of VA compensation less military retired pay 
that the Veteran did not receive between September 17, 1998 
and April 1, 2000.  The Board would like to point out that it 
has used the phrase "if any" in light of August 2000 
correspondence from the RO that reflects that the Veteran may 
have already received the maximum amount of VA compensation 
benefits for this period less his military retired pay ($720, 
$729, and $746, effective from October 1, 1998, December 1, 
1998, and December 1, 1999, respectively).  More 
specifically, the RO's correspondence seems to imply that at 
that time, the Veteran was already being provided with the 
difference between his VA compensation and military retired 
pay for this period as if he had already been recognized as 
having made an election for VA compensation benefits, 
effective from September 1998.  

However, to the extent the record is unclear as to whether 
the Veteran in fact received all the VA compensation to which 
he was entitled over the period of September 17, 1998 to 
April 1, 2000, the Board finds that remand is required to 
clarify this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The Defense Finance and Accounting 
Service (DFAS) should be contacted to 
verify the Veteran's military 
retirement pay for the period of 
September 17, 1998 to April 1, 2000.

2.  Provide any available evidence 
documenting the Veteran's receipt of 
any retroactive disability compensation 
for the period of September 17, 1998 to 
April 1, 2000, including the method by 
which the amount of such payment was 
calculated.  

3.  The Veteran should be requested to 
furnish any evidence of payment from 
the service department for the period 
of September 17, 1998 to April 1, 2000.

4.  After the development requested 
above has been completed to the extent 
possible, determine the amount, if any, 
of VA compensation less military 
retired pay that the Veteran did not 
receive between September 17, 1998 and 
April 1, 2000.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


